                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


Joshua Verdell,

                             Petitioner,
                                                                    Case No. 3:19-cv-188
v.                                                                  Judge Thomas M. Rose


Warden, Noble Correctional Institution,

                             Respondent.



       DECISION AND ENTRY ADOPTING SECOND SUPPLEMENTAL
       REPORT AND RECOMMENDATIONS OF UNITED STATES
       MAGISTRATE JUDGE MERZ (ECF 10), SUPPLEMENTAL REPORT
       AND RECOMMENDATIONS (ECF 5), AND REPORT AND
       RECOMMENDATIONS (ECF 2), AND OVERRULING PETITIONER=S
       OBJECTIONS TO SECOND SUPPLEMENTAL REPORT AND
       RECOMMENDATIONS (ECF 11), PETITIONER=S OBJECTIONS TO
       SUPPLEMENTAL REPORT AND RECOMMENDATIONS (ECF 6), AND
       PETITIONER=S OBJECTIONS TO REPORT AND RECOMMENDATIONS
       (ECF 3), DENYING PETITION FOR WRIT OF HABEAS CORPUS, (ECF
       1), AND TERMINATING THE INSTANT CASE.



       Pending before the Court are Petitioner’s Objections to Second Supplemental Report and

Recommendations     (ECF    11),   Petitioner’s   Objections   to   Supplemental   Report   and

Recommendations (ECF 6), and Objection to Magistrate’s Report and Recommendations. (ECF

3).

       Magistrate Judge Michael R. Merz’s Report and Recommendations (ECF 2), Supplemental

Report and Recommendations (ECF 5), and Second Supplemental Report and Recommendations

(ECF 10), all recommend dismissing Petitioner’s Petition for Writ of Habeas Corpus, (ECF 1), and
denying permission to proceed in forma pauperis.

       As required by 28 U.S.C. ' 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case. Upon said review, the Court finds that

Petitioner=s objections, (ECF 3, 6, 11), to the Magistrate Judge=s Report and Recommendations,

(ECF 2, 5, 10), are not well taken and they are hereby OVERRULED. The Magistrate Judge=s

Report and Recommendations, (ECF 2, 5, 10), are ADOPTED.                     Wherefore, the Court

DISMISSES the Petition (ECF 1) WITH PREJUDICE. Because reasonable jurists would not

disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court

certifies to the Sixth Circuit that any appeal would be objectively frivolous and therefore Petitioner

should not be permitted to proceed in forma pauperis. The Clerk is ORDERED to terminate the

instant case.

       DONE and ORDERED this Thursday, January 16, 2020.


                                                                            s/Thomas M. Rose
                                                                   ________________________________
                                                                            THOMAS M. ROSE
                                                                   UNITED STATES DISTRICT JUDGE
